 DECISONS OF NATIONAL LABOR RELATIONS BOARDNational Association of Broadcast Employees andTechnicians, Local 16, AFL-CIO (AmericanBroadcasting Company, a Division of AmericanBroadcasting Companies, Inc.) and Richard H.White. Case 2-CB-8318September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 18, 1981, Administrative Law JudgeHoward Edelman issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, tomodify his remedy,2and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, National Asso-ciation of Broadcast Employees and Technicians,Local 16, AFL-CIO, New York, New York, its of-ficers, agents, and representatives, shall take theaction set forth in the said recommended Order,except that the attached notice is substituted forthat of the Administrative Law Judge.I Inasmuch as we agree with the Administrative Law Judge that Re-spondent violated Sec. 8(b)(l)(A) and (2) of the Act by refusing to granta waiver permitting the Employer to retain Richard White as a tempo-rary employee because Respondent believed White to be a company spy.we find it unnecessary to pass on whether or not Respondent's actionsfurther constituted a breach of its duty of fair representation and do notadopt the Administrative Law Judge's discussion of that issue.2 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962),for the rationale on interest payments.In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.258 NLRB No. 70APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to grant to AmericanBroadcasting Company, a Division of Ameri-can Broadcasting Companies, Inc. (ABC), orany other employer, a waiver permitting ABC,or any other employer, employing RichardWhite as a temporary employee, or causingABC, or any other employer, not to employWhite, because of procompany or suspectedprocompany activities.WE WILL NOT in any other manner restrainor coerce employees in the exercise of therights guaranteed them in Section 7 of the Na-tional Labor Relations Act, as amended.WE WILL, notify ABC, in writing, that wehave no objection to ABC's hiring and retain-ing Richard White as a temporary employeewhen it is necessary for ABC to employ tem-porary employees with White's work qualifica-tions.WE WILL make whole Richard White forany loss of earnings he may have suffered byreason of the discrimination against him, withinterest.NATIONAL ASSOCIATION OF BROAD-CAST EMPLOYEES AND TECHNICIANS,LOCAL 16, AFL-CIODECISIONSTATEMENT OF THE CASEHOWARD EDELMAN, Administrative Law Judge: Thehearing in this case took place on December 29 and 30,1980. The hearing was held pursuant to the issuance of acomplaint dated June 13, 1980,1 which resulted from acharge filed on May 15 by Richard White, an individual,herein called White, or the Charging Party, alleging aviolation of Section 8(b)(1)(A) of the Act. Thereafter, anamended charge was filed by White on December 22, al-leging a violation of Section 8(b)(2) of the Act. A noticeof intention to amend the complaint was issued by theRegional Director on December 22 and the complaintwas amended to allege a violation of Section 8(b)(2) ofthe Act. The 8(b)(2) allegation was based on the sameoperative facts as the 8(b)(1)(A) allegation. Respondentamended its answer at the hearing and denied the 8(b)(2)allegation.The thrust of the complaint herein alleges that Nation-al Association of Broadcast Employees and Technicians,All dates herein are 1980 unless otherwise set forth.504 NABET, LOCAL 16Local 16, AFL-CIO, herein called Respondent, violatedSection 8(b)(l)(A) and (2) of the Act when it causedWhite's discharge from the American Broadcasting Com-pany, a Division of American Broadcasting Companies,Inc., hereinafter called ABC or the Company, for arbi-trary and invidious reasons.All parties were represented at the hearing and wereaccorded full opportunity to be heard, to introduce rele-vant evidence, to present oral arguments, and to filebriefs. Briefs were filed by the General Counsel and bycounsel for Respondent. Upon consideration of the entirerecord, the briefs, and my observation of the demeanorof the witnesses, I make the following:FINDINGS OF FACT1. THE BUSINESS OF ABCABC is a Delaware corporation, with its principaloffice and place of business in New York, New York,where it is engaged in the operation of radio and televi-sion and broadcasting networks. ABC annually, in thecourse and conduct of its business operations, derivesgross revenues in excess of $100,000, and purchases andreceives at its New York, New York, facility, goods,products, and other materials valued in excess of $50,000,directly from points located outside the State of NewYork.I find that ABC is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2II. LABOR ORGANIZATIONRespondent admits and I find that Respondent is alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICEA. The Collective Relationship Between Respondentand ABCFor a period of well over 11 years, Respondent hashad a series of collective-bargaining agreements withABC, covering a unit of technical employees.3The cur-rent collective-bargaining agreement covers the period ofApril 2, 1977, through March 31, 1981.Pursuant to the collective-bargaining agreement andcustom and practice, employees are generally classifiedas regular staff (permanent) or temporary employees.Regular staff employees are full-time employees who,among other things, are covered by the grievance andarbitration provisions of the collective-bargaining agree-ment between ABC and Respondent. Temporary em-ployees are probationary employees. The Company canterminate a temporary employee for any reason and suchtermination is not subject to the grievance and arbitra-I During the course of the hearing herein. Respondent amended itsanswer to admit pars. 2 and 3 of the complaint. As a result of suchamendment, Respondent admitted that ABC was within the Board's juris-diction.3 The collective-bargaining agreement herein, covers a multitude ofspecific technical employee classifications. The specific unit coverage isnot material to the disposition of this case and is not set forth herein.tion provisions of the parties' collective-bargaining agree-ment. A temporary employee who is employed by theCompany for a period of more than 90 days generallybecomes a regular staff or permanent employee.4There are certain circumstances where a temporaryemployee may work in excess of the 90-day period with-out achieving a permanent status. The most frequent andregular situation where such temporary employees are soemployed is as "vacation relief' temporary employees.Such employees are hired on a temporary basis duringthe period of March I to October I of a particular year,to work from April I through October 31 of the sameyear. These vacation relief temporary employees fill infor regular staff employees who are on vacation duringthis period. The April through October period describedabove, represents the period where most regular staffemployees take their vacations. Pursuant to the parties'collective-bargaining agreement, vacation relief tempo-rary employees are permitted to work more than the 3months or a 90-day period without becoming regularstaff or permanent employees. 5There is another situation where temporary employeesmay work in excess of 90 days without becoming regularstaff employees. Such situation arises when there is asudden and temporary increase in the Company's usualworkload. Such temporary increase in the usual work-load occurred during 1980 as a result of ABC's coverageof the Winter Olympics and the presidential and congres-sional election. This type of temporary employee is notcovered specifically by the parties' collective-bargainingagreement. When it is necessary for the Company to hiresuch temporary employees to meet such an increase inthe usual workload, written correspondence between Re-spondent and the Company wherein Respondent agreesthat such temporary status be conferred is exchanged.B. The Hiring of Richard H. White as a TemporaryEmployeeAs a result of ABC's coverage of the Winter Olympicsand of the presidential and congressional election, ABCwas required to hire additional employees on such a tem-porary basis. Pursuant to a letter dated December 6,1979, it was agreed by and between Respondent andABC, that ABC would be permitted to hire temporaryemployees prior to February 1, and that such employeescould be retained continuously by ABC as temporary' Sec. 3.5 of the parties' collective-bargaining agreement herein pro-vides as follows:All employees shall be temporary employees for a period of three (3)months from the date of their employment with the Company andshall thereafter be regular employees. Temporary employees may bedischarged or laid off in the sole discretion of the Company.Sec. 3.6 of the collective-bargaining agreement provides in this con-nection:Notwithstanding the provisions of 3.5 above, vacation relief employ-ees hired between March Ist and October Ist of any year shall beconsidered a temporary employee even though his period of employ-ment extends beyond three (3) months, provided however, that heshall become a regular employee if retained after October 31st of theyear in question, or upon obtaining three months continuous servicewhichever is the latter.505 DECISONS OF NATIONAL LABOR RELATIONS BOARDemployees through November 7 without becoming regu-lar staff employees.Additionally, during the month of February, a periodnot covered by the parties' December 6 letter describedabove, ABC hired nine employees on a temporary basisin order to handle the increased workload caused by theWinter Olympics and election coverage described above.Since these employees were not covered by the Decem-ber 6 letter nor by the contractual provision relating tovacation relief employees which refers to employeeshired on or after March , ABC was required to obtainspecial permission from Respondent in order to retainthese employees for a period of more than 90 days on atemporary basis.Richard White was among the nine employees hired.White was hired on February 9 and assigned as an engi-neer in ABC's audio maintenance department. White wasinformed at the time of his hire by Frank Faist, ABCstudio maintenance manager, that his employment wastemporary and would probably continue until November7. Thereafter White complied with Respondent's union-security provisions, which require membership in Re-spondent, 30 days after the execution of the agreementor in the case of new employees, 30 days after the dateof hiring, by payment of required dues and initiation fees.At all times material herein, White has been a member ofRespondent in good standing.On March 16, in order to obtain an agreement fromRespondent that the nine employees hired during Febru-ary would retain their temporary employee status, IrwinConnor, ABC's director of labor relations, east coast,contacted James Nolan, Respondent's president. Connorexplained to Nolan that he had hired nine employees inFebruary to meet ABC's increased workload and that hewanted "waivers" on these employees so that they couldbe retained as temporary employees until November 7.Connor then read to Nolan the names of those nine em-ployees, including White, hired during this period. Nolanagreed to a waiver as to each employee mentionedexcept for White. Nolan would not agree to a waiver forWhite. Connor asked Nolan why he would not agree togive White a waiver and Nolan replied, "I don't want togrant a waiver on White."Respondent subsequently signed individual waivers asto each of the other eight employees.6 Respondent didnot grant an individual waiver as to Richard White.In view of Respondent's failure to execute a waiver infavor of White, White was notified by Frank Faist, on orabout April 18, that Respondent had refused to granthim a waiver to work as a temporary employee throughNovember 7 and accordingly, he would be laid off in 2weeks. During this conversation, Faist told White thatABC was satisfied with his work but in view of Re-spondent's refusal to grant the waiver had no choice butto lay him off.A week or so after White's conversation with Faistconcerning his impending layoff, White spoke with Re-spondent's shop steward, Stan Bernhak, and asked himwhy he had not been granted a waiver. Several daysI The eight employees granted waivers were: Lewis Caruso, JamesTalbert, Frank Zaboretzky, Lewis Sanza, Emily Dunbner, Fritz Mayer,Christine White, and Michael Rose.later, Bernhak told White that he was unable to obtaincomplete answers for him and really did not know whatto tell him.On May 2, White telephoned Nolan. White askedNolan why Respondent had refused to sign a waiver forhim. Nolan replied, he decided he did not want to sign awaiver concerning him and that his decision was final.There was no further conversation.In view of Respondent's failure to execute a waiver,White was laid off by ABC on May 2. Faist credibly tes-tified that if Respondent had granted White a waiver, hewould have been employed as a temporary employeecontinuously until November 7. The eight employeeshired in February, who received waivers, were retainedfrom the dates of their employment in February continu-ously until November 7 when they were laid off. OnJuly 21, White was hired as a vacation relief employeepursuant to section 3.6 of the collective-bargaining agree-ment. He was assigned to work in the video TV mainte-nance department rather than audio maintenance, wherehe was previously employed. He continued working inthis capacity until November 7.C. Respondent's Refusal To Grant Waiver Because ofits Contention that White Was a Company SpyNolan candidly testified that he refused to grant Whitea waiver solely because he suspected that White wasacting as a "spy" for the Company. In this connection,Nolan testified that "Mr. White's actions following an in-cident with a hidden camera in the men's room used bythe workers in Mr. White's shop, led me to suspect thatit was possible he was employed by the Company to spyon NABET (Respondent) represented employees."7Nolan further admitted that, because of these actions, hedid not feel it was in the best interest of Respondent togrant a waiver to White.The actions of White described by Nolan, which re-sulted in Respondent's refusal to grant White a waiver,are set forth below.Deborah Zielinski, a regular staff employee employedin audio maintenance department, testified that shortlyafter White's employ, White asked her at various timeswhere she lived, whether she was single or married, andwhether she lived alone. Additionally, Zielinski testifiedthat on one occasion White may have asked her whereemployees in her department were going when they leftthe work area. Zielinski further testified that, on one oc-casion, she observed White follow her from her work-place to the stockroom without any apparent reason fordoing so. Zielinski also testified that from time to timeshe observed White staring at her.Sometime during mid-February, as a result of White'squestions and actions described above, Zielinski spoke toJoseph Ettere, audio supervisor of audio maintenance de-' Sometime shortly before White's employ, Respondent officials dis-covered a television camera hidden in the fourth floor men's room of theaudio maintenance department This was reported to company officialswho denied they knew how the camera was placed in this location. Thecamera was removed by the Company.506 NABET, LOCAL 16partment.8She told Ettere of White's inquiries and de-scribed his activities, as set forth above. Ettere told herto let it ride.Employee Frances Conlon, employed by ABC as aregular staff employee in the audio maintenance depart-ment, testified that on occasions White asked him ques-tions as to when employees in the department came in,when they left, and their whereabouts when they left thedepartment. Conlon also informed Ettere about White'sinquiries.Ettere testified that on one occasion during White'semploy he observed White writing something on a pieceof paper. He walked over and examined the piece ofpaper. It appeared to him that White was writing somesort of schedule. Ettere told White that if this writinggot into the wrong hands it might get him and the otheremployees into trouble. White replied that this was theway he kept his schedule and that he kept a similarschedule on every job he worked. In this connection,General Counsel introduced a work schedule admittedlyprepared by White. The schedule was written in ink onyellow legal pad size paper and set forth on single lines,the day of the week, the date, and the time. The sched-ule was divided into weekly sections in this manner.Ettere testified that on another occasion he observed asimilar schedule in White's possession. This schedule ap-peared to have employee Zielinski's name on it and atelephone number.9White generally denied all of the inquiries and activi-ties attributed to him by Zielinski, Conlon, and Ettere,except that he did concede preparing his personal workschedule. I credit the testimony of Zielinski, Conlon, andEttere. Zielinski, Conlon, and Ettere impressed me asbeing responsive to all questions put to them, whether ondirect or cross-examination. Moreover, they are in asense, neutral employees, in that they are not officials ofor representatives of Respondent and have no apparentreason to distort their testimony. Additionally, their testi-mony has a certain ring of truth; it is not the type of tes-timony that one would ordinarily conjure up. Moreover,Ettere's testimony is corroborated to some extent by theschedule White admittedly prepared.In contrast, White impressed me as visibly nervousduring cross-examination, particularly when questionedabout his inquiries and activities concerning Zielinski.Sometime during early March,'0Ettere contactedArthur Graham, Respondent's executive board member.Ettere informed Graham about the actions attributed toWhite by Zielinski and Conlon and his own observations.Additionally, he informed Graham that he believed thatWhite might be spying for the Company.I The record does not establish whether Ettere possessed supervisoryauthority within the meaning of Sec. 2(11) of the Act. Ettere testifiedthat his position is covered by the collective-bargaining agreement be-tween Respondent and ABC and that he is a member of Respondent andrequired to maintain his membership in Respondent as a condition of em-ployment.' The dates of the observations of White's actions by Zielinski, Conlon,and Ettere are not set forth in the record but since they admittedly preci-pitated Respondent's refusal to grant White a waiver, such observationsmust have taken place between February 9, the date White started hisemploy. and March 16 when Nolan informed Irwin Connor that hewould not grant White a waiver.'OThe exact date is not set forth in the record.Shortly after Graham's conversation with Ettere,Graham contacted Nolan. Graham relayed to Nolan, thedetails of his conversation with Ettere concerning thecomplaints about White's conduct by Zielinski, Conlon,and Ettere.Nolan admits that following his conversation withGraham, he did not investigate further. He did not speakto Zielinski, Conlon, or Ettere to verify their complaintsconcerning White, nor did he speak to White concerningthe above employees' complaints about him, nor to com-pany representatives to ascertain whether White wasplaced in the audio maintenance department as an agentof ABC, to keep track of the comings and goings ofcompany employees in that department. In short, Nolanadmits that based on his single conversation withGraham, he concluded that White was a company spyand based on this conclusion only, he refused to executea waiver on behalf of White.D. Additional FactsSometime during the first week in May, Faist had atelephone conversation with Nolan. Faist asked Nolanwhy he refused to sign a waiver for White. Nolan re-plied that he did not have to tell Faist anything. Faistthen responded, suppose we rehire White as a vacationrelief employee. Nolan replied, "What are you trying todo, play games." This conversation was not denied byNolan.E. Analysis and ConclusionsIt is admitted by Nolan that the sole reason Respond-ent refused to grant White a waiver, thus causing his dis-charge by ABC, was his belief that White was a "compa-ny spy" and therefore his continued employment was notin the best interest of Respondent.Assuming arguendo that Nolan's conclusion concerningWhite's status was correct and that White was in fact acompany spy, placed in the audio maintenance depart-ment by ABC to monitor the activities of the employeesand report such activities to ABC, the issues raised insuch case concerning the lawfulness of Respondent'saction are (a) whether a company spy as describedabove, is an "employee" within the meaning of Section2(3) of the Act and (b) whether such company spy orproemployer activities are protected by the Act.With respect to the issue of employee status, the Boardheld in Oak Apparel, Inc., 218 NLRB 701 (1978), that anindividual regularly employed, and on the payroll of alabor organization as an organizer, who obtains tempo-rary employment with an employer for the sole purposeof organizing such employer's employees is an employeewithin the meaning of Section 2(3) of the Act and thatthe discharge of such employee for engaging in protect-ed union activities violates Section 8(a)(3). The Boardpointed out that Section 2(3) of the Act broadly definesan employee and includes within such definition tempo-rary or casual employees. Moreover, the Board specifi-cally noted:..Members of the "employee" class [as definedby Section 2(3) of the Act] have been held entitled507 DECISONS OF NATIONAL LABOR RELATIONS BOARDto the Act's protection whether the interferencewith their rights has come from employers or fromunions. [218 NLRB 701.]With respect to the issue of whether a labor organiza-tion can cause the discharge of an employee becausesuch employee is acting on behalf of an employer as acompany spy, the Board held in ITO Corporation ofRhode Island, Inc., 246 NLRB 827 (1979), that an em-ployee's "pro-company" positions and activities are pro-tected under Section 7 of the Act. In that case, the unioncaused the employer to demote a supervisor within themeaning of Section 2(11) of the Act, who was also aunion member and regularly attended union meetings,because of his "pro-company" positions expressed byhim at union meetings. The Administrative Law Judgeconcluded that, by causing such demotion, the union hadviolated Section 8(b)(2) of the Act. The Board in revers-ing the Administrative Law Judge's Decision concludedthat had the individual demoted been an employee as de-fined by Section 2(3) of the Act at the time of his demo-tion, rather than a supervisor within the meaning of theAct, the 8(b)(2) violation found by the AdministrativeLaw Judge would have been supported by the evidence.The Board, however, did affirm the Administrative LawJudge's finding that such "pro-company" positions andactivities were protected and that by causing such demo-tion the union had caused employees ". ..to fear similarretaliation for "pro-company" Section 7 activity." TheBoard held that such action by the union constituted aviolation of Section 8(b)(1)(A). Additionally, the Boarddid conclude that the union's subsequent refusal, follow-ing the individual's demotion to "employee" status, topermit the employer to appoint such employee to a posi-tion of relief winchman was in retaliation for his procom-pany activities, and such refusal violated Section8(b)(1)(A) and (2) of the Act.Similarly in Local 604, International Chemical WorkersUnion, AFL-CIO (Essex International), 233 NLRB 1239(1977), an employee, and union member, was required byhis supervisor, as part of his job duties, to report to suchsupervisor whenever any employee was absent from hisassigned work area without prior notice, or was not per-forming his work properly. When such employee report-ed several employees who had left their work area with-out prior notice he was fined and suspended from theunion for such procompany activity. The Board upheldthe Administrative Law Judge's finding that such fineand suspension for properly performing his work dutiesviolated Section 8(b)(1)(A) of the Act. Clearly, had theunion caused the discharge of such employee for suchactivity, such action by the union would have been aviolation of Section 8(b)(2).Additionally, the Board has found that unions violateSection 8(b)(l)(A) and (2) when they refuse to refer,cause the discharge, or otherwise affect an employee'sterms and conditions of employment because of an em-ployee's dissident activities within a labor organization,N.L.R.B. v. Laborers' International Union of North Amer-ica, Local 300, AFL-CIO, 613 F.2d 203 (9th Cir. 1980);Laborers' International Union of North America, Local No.282, AFL-CIO (Millstone Construction Company, et al.),236 NLRB 621 (1978), or because of personal animosity,i.e., where an employee campaigned against the incum-bent leadership, Shopmen's Local Union No. 455, Interna-tional Association of Bridge, Structural and OrnamentalIron Workers, AFL-CIO (Simpson Metal Industries, Inc.),237 NLRB 147 (1978).On the basis of the Oak Apparel, supra, I conclude thatwhether White was a company spy or not, he was clear-ly an employee within the meaning of the Act. The evi-dence establishes that he was hired by ABC as a techni-cian, a bargaining unit classification covered by Re-spondent's collective-bargaining agreement, and assignedto work in the audio maintenance department with othersimilar bargaining unit employees. His duties were thesame as the other bargaining unit employees in this de-partment. He paid his union dues and initiation fee andwas at all times material herein a member of Respondent,in good standing. There is no evidence, nor is it contend-ed by Respondent, that White possessed any supervisoryauthority. Accordingly, I conclude that White was at alltimes material herein, an employee of ABC, within themeaning of Section 2(3) of the Act.As set forth above, it is admitted by Nolan, Respond-ent's president, that the sole reason Respondent refusedto grant a waiver to White, thus causing his discharge byABC, was Nolan's belief that White was a company spy.The evidence in this case is insufficient to determinewhether White was in fact a company spy. In any casesuch determination is irrelevant since it is clear that if itis unlawful for a union to cause the discharge of an em-ployee who is a company spy, it is equally unlawful tocause the discharge of an employee mistakenly believedby the Union to be a "company spy." Metropolitan Or-thopedic Associates, P.C., 237 NLRB 427 (1978); Henning& Cheadle, Inc., 212 NLRB 776 (1974).The Board's rulings in ITO Corporation andLocal 604,International Chemical Workers Union, supra, establishthat it is unlawful to cause an employer to affect theterms and conditions of employment of an employee be-cause of his procompany activity. Indeed, in Local 604,International Chemical Workers Union, supra, the employ-ee was engaged in the same, or closely similar activity,as Respondent, in the instant case, suspected of White. Itherefore conclude that Respondent, by its refusal togrant a waiver to ABC to retain White as a temporaryemployee solely because it believed White to be a compa-ny spy, caused ABC to terminate White's employmenton May 2, and that by such action, Respondent violatedSection 8(b)(1)(A) and (2) of the Act. "Assuming arguendo that it was lawful for a labor or-ganization to cause the discharge of an employee whowas a company spy, Board law nevertheless imposesupon such labor organization, the judicially created obli-gation of fair representation as to the employees it repre-sents. Accordingly, a labor organization is prohibited," The complaint herein does not allege a violation against ABC con-cerning the termination of White. The finding of an 8(a)(3) violationagainst an employer is not a prerequisite to finding an 8(b)(2) violationagainst a labor organization. N.L.R.B. v. American Postal Workers Union,St. Louis, Missouri Local AFL-CIO [United States Postal Servicel, 618 F.2d1249 (8th Cir. 1980).508 NABET, LOCAL 16when acting as statutory representative, from takingaction against any employee based on arbitrary, invi-dious, irrelevant, or unfair considerations. Miranda FuelCompany, Inc., 140 NLRB 181, 186 (1962), enforcementdenied 326 F.2d 172 (2d Cir. 1963).This duty of fair representation would require Re-spondent in the instant case to make a good-faith investi-gation as to whether there was reasonable cause to be-lieve that White was a company spy. However, Nolan,who made the decision to refuse to grant White awaiver, made no such independent investigation. Instead,he relied entirely upon the hearsay statement of ArthurGraham, Respondent's executive board member. Thus,Nolan failed to interview Zielinski, Conlon, or Ettere,the employees who complained about White's activitiesto establish whether in fact they had made such com-plaints and to obtain details as to the complaints. Nor didhe contact company representatives in an attempt to as-certain whether White was in fact hired by ABC tocheck on and report back to ABC the work habits of itsemployees. Nor did he contact White to ascertain his po-sition. Moreover, when White contacted Nolan, on May2, the day of his discharge in an attempt to questionNolan's refusal to grant him a waiver, Nolan refused totalk to him. Under these circumstances, I conclude thatRespondent breached its duty of fair representation as toWhite, and that inasmuch as such breach of duty causedthe discharge of White by ABC, I conclude that Re-spondent violated Section 8(b)(l)(A) and (2) of the Act.Respondent contends in its brief that it refused togrant a waiver for White's continued temporary employ-ment with ABC because of the complaints of Ettere,Conlon, and Zielinski concerning White's eccentric per-sonal behavior, rather than his procompany activity.Such contention is simply not supported by the facts. Re-spondent's attorney in his opening statement'2admittedthat White's alleged eccentricities and the concernsraised by the employees led Respondent to conclude that"He (White) was a spy for the Company." Further,Nolan throughout his testimony repeatedly admitted thatthe sole reason he refused to grant a waiver for Whitewas his belief, based on Graham's report to him concern-ing the complaints of the above-named employees, thatWhite was a "company spy." Whether Ettere, Conlon,and Zielinski believed White was a company spy ormerely an employee whose eccentric personal behaviormade him undesirable to work with is irrelevant. It wasNolan alone who made the decision not to grant White awaiver, and this decision was based solely on his beliefthat White was a "company spy." Accordingly, I findRespondent's contention without merit.Respondent additionally contends that ABC ratherthan terminate White on May 2, when Nolan refused togrant a waiver for White, could have continued White'semployment without interruption, as a vacation relieftemporary employee, or made him a permanent employ-ee. However, ABC was under no obligation, legal orotherwise, to take either course of action. Moreover,contrary to Respondent's contention, the evidence estab-lishes that during a conversation between Frank Faist,'1 See pp. 11-13 of the official record herein.ABC studio maintenance manager, and Nolan concern-ing Nolan's refusal to grant White a waiver, Faist sug-gested the possibility of rehiring White as a vacationrelief temporary employee. Nolan's unequivocal responsewas, "What are you trying to do, play games."'3 Ac-cordingly, I find Respondent's contention is withoutmerit.Upon the foregoing findings of fact, and the entirerecord herein, I make the following:CONCLUSIONS OF LAWI. ABC is an employer within the meaning of Section2(2) of the Act and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. By refusing to grant to ABC a waiver permittingABC to retain Richard White, an individual, as a tempo-rary employee because Respondent believed that Whitewas a company spy for ABC, Respondent violated Sec-tion 8(b)(1)(A) and (2) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section8(b)(1)(A) and (2) of the Act, I shall recommend that itcease and desist therefrom and that it take certain affirm-ative action designed to effectuate the policies of theAct.Having found that Respondent violated the Act by re-fusing to grant to ABC a waiver which would permitABC to retain White as a temporary employee, I shallrecommend that Respondent be ordered to notify ABCin writing that it has no objection to ABC retainingWhite as a temporary employee when necessary forABC to employ temporary employees with White'swork qualifications. Additionally, it is recommended thatRespondent be ordered to make White whole for anyloss of earnings he may have suffered as a result of therefusal by Respondent to grant a waiver on behalf ofWhite. The backpay provided herein shall be computedwith interest, in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER 4The Respondent, National Association of BroadcastEmployees and Technicians, Local 16, AFL-CIO, New' I do not find it significant that White was ultimately rehired by ABCin July, over 2 months following his termination, as a vacation relief tem-porary employee in another department.'' In the event no exceptions are filed as provided by Sec. 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedContinued509 DECISONS OF NATIONAL LABOR RELATIONS BOARDYork, New York, its officers, agents, and representatives,shall:1. Cease and desist from:(a) Refusing to grant to American Broadcasting Com-pany, a Division of American Broadcasting Companies,Inc., herein called ABC, or any other employer a waiverpermitting ABC or any other employer from employingWhite as a temporary employee, or causing ABC or anyother employer not to employ White, because of pro-company or suspected procompany activities.(b) In any other manner restraining or coercing em-ployees in the exercise of the rights guaranteed them inSection 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Make whole Richard White for any loss of earn-ings suffered by reason of the discrimination against himwith interest in the manner described in the section ofthis decision entitled "The Remedy."(b) Notify ABC, in writing, that Respondent has noobjection to ABC hiring and retaining White as a tempo-in Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.rary employee when it is necessary for ABC to employtemporary employees with White's work qualifications.(c) Post at Respondent's office and place of business,copies of the attached notice marked "Appendix."5Copies of said notices, on forms provided by the Region-al Director for Region 2, after being signed by an au-thorized representative of Respondent, shall be posted byit immediately upon receipt thereof, and be maintainedby Respondent for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d) Mail to the Regional Director for Region 2, addi-tional copies of the attached notice for posting by ABC,if ABC is willing.(e) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.'5 In the event this this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."510